179 S.W.3d 383 (2005)
STATE of Missouri, Respondent,
v.
James PELSTER, Appellant.
No. ED 85327.
Missouri Court of Appeals, Eastern District, Division Two.
December 6, 2005.
*384 Craig E. Hellmann, Washington, MO, for appellant.
Robert E. Parks II, Union, MO, for respondent.
Before GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
James Pelster (hereinafter, "Defendant") appeals from the judgment entered after a bench trial found him guilty of domestic assault in the third degree, Section 565.074 RSMo (2000). The trial court sentenced Defendant to imprisonment for 180 days, execution to be suspended, and two years' supervised probation. Defendant's sole point on appeal claims the trial court erred overruling his motion for judgment of acquittal in that the State failed to prove beyond a reasonable doubt that he was an adult at the time of the occurrence.
We have reviewed the briefs of the parties and the record on appeal. An extended opinion would have no precedential value.
The judgment is affirmed pursuant to Rule 30.25(b).